EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancelled withdrawn claims 34 and 35.

Allowable Subject Matter
Claims 17-33 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 17 of a method for producing an elongate article with a sheath comprising extruding the sheath with a predetermined wall thickness, following the extrusion unit in a feeding direction and while a molding material is still moldable building up a part of the still moldable material with a molding unit during a molding process to form a molded part integrally on the sheath directly from the material of the extruded sheath by scraping off the material of the sheath from the initially finished sheath accumulating the 
The closest prior art of record, Zieg and Allanic, teach a method for producing an elongate article comprising a sheath in which a molding unit performs a molding process upon the still moldable material including as discussed in the Non-Final Rejection mailed 06/15/2021 acceleration and deceleration; however, as discussed in applicant’s response filed 08/16/2021, the closest prior art of record does not teach nor render obvious the entirety of the particularly claimed method of at least independent claim 17.
Claims 18-33 and 37 depend upon claim 17 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742